     Case: 1:17-cv-08855 Document #: 32 Filed: 11/14/18 Page 1 of 1 PageID #:78

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Daniel Valenzuela
                                  Plaintiff,
v.                                                   Case No.: 1:17−cv−08855
                                                     Honorable Virginia M. Kendall
West & Sons Towing Inc
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, November 14, 2018:


       MINUTE entry before the Honorable Virginia M. Kendall. Status hearing held on
11/14/2018. Parties report they have settled the case. By agreement of parties, case is
dismissed without prejudice to become with prejudice on 12/5/2018. Civil case
terminated. Mailed notice(lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
